Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 1 of 6
Pro Se 15 (Rev. 12/16) Com laint for Violation of Civil Ri hts (Non-Prisoner)



                                        UNITED STATES DISTRlqT Co
                                                                            for the
                                                        _ _ _ _ District of                                                OCT 2 1 2019
                                                                                    Division   j                             ,t..NGELA E. NOBLE
                                                                                                                            CLEAK U,S, 01ST, CT.
                                                                                                                            s. 0, OF FLA, • MIAMI


                                                                                )      Case N .
                                                                                )                       {to be filled in by the Clerk's Office)
  c})a,11/z.e                                                                   )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
                                                                                )
                                                                                )
                                                                                )
                                                                                       Jury Trial: {check one)   •     Yes

page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )

tl·u.mi       LM Cc,wrfJj &a1<if{fan1SSIWlelJS
                             Defendant(s)                                       )
(Write the full name.of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please               )
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Compla' t)
                                                                                               I
                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court'files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to Toe a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social sectirity number; the year of an individual's
    birth; a ·minor's initials; and the last four digits of a financial account riumber.             .

    Except as noted in this form, plaintiff need not send exhibits, affidavitl, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.                     ·

   In order for your complaint to be filed, it must be accompanied by the ,filing fee or an application to proceed in
   forma pauperis.                              •                         f




                                                                                                                                                  Page 1 of 6
'T
     Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 2 of 6
✓


     Pro Se 15 (Rev. 12/16) Corn laint for Violation of Civil Ri hts (Non-Prisoner)


     I.         The Parties to This Complaint

                A.         The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                           needed.                             , .              . •I
                               Name                           ~CLl'l i7...e..-                           Ditz..
                                                                              =--_;__---~'-------------~----
                                 Address                                                  y \ b N w 8 s.~+-
                                                                              --------'---i,------~,.------------
                                                                               1-Cio...YY\"1 I    Fl   33/50
                                                                                      •               City      I               State              Zip Code
                                 County                                      ll I °'-m.           0


                                                                                                  !          l) ~cAJL,
                                 Telephone Number
                                 E-Mail Address

                B.         The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or title (if known) and check wh6ther you are bringing this complaint against
                           them in their individual capacity or official capacity, or bbth. Attach additional pages if needed.
                                                                              \" e Y\ \'\ l s ,cbc:;s ,/ "Pe.:ve..- DkL""z-) \( e>n Q.__s-\-z fY\Q_
                           Defendant No. 1                                     .:J.J                            I
                               Name                                          rl1 Q~1 J)alck.,krcl Cbrn, SS·,                                       CY\ e_ Rs;·

                                 Job or Title /if kn=,J                         Qo~Ss-,:[<T>"- <2-s- S:                                        ·
                                 Address                                                                     L4 e....s.c.\ p{c::.....8le.-R. Sf-i.ee_-\-
                                                                                            ~         , 0--M-,                ,r-:: \      33 I 3             a
                                                                                                      City      I               State          .   Zip Code
                                 County                                         t{ ; CL.vY\ ·,                      ~ ~-\l-~ -
                                 Telephone Number                                                              I                               =
                                 E-Mail Address (if known)

                                                                              D Individual caplcity                    'f8lofficial capacity


                          Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                Address
                                                                               7 "'::P"--                     i;     c,._,   -z__


                                                                                          \-[.; °'-..V),(° \                   ~\
                                                                                                  City                          State              Zip Code
                                County                                                                              o.._~
                                Telephone Number
                                E-Mail Address (if known)

                                                                              D Individual cap city                   ~ Official capacity


                                                                                                                                                              Page 2 of 6
Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 3 of 6

Pro Se 15 (Rev. 12/16) Com laint for Violation of Civil Ri hts (Non-Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address

                                                                                                                                   State           Zip Code
                           County                                                                                     ~ - C..Ovn_~
                           Telephone Number
                           E-Mail Address (if known)

                                                                        D Individual capabity 81Official capacity
                                                                        .                    -            I
                     Defendant No. 4
                           Name                                             Yl K ,                       <$0-\0 ·
                           Job or Title (if known)
                           Address
                                                                                    .         .
                                                                                                                                  Fl          33l 3 o
                                                                                    i   a....~'
                                                                                                 City                              State           Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                        D Individual capibity l8J Official capacity
II.       Basis for Jurisdiction                                                                                  ·

          Under 42 U.S.C. § 1983, you may sue state or local officials fort, e "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]," UndJr Bivens v. Six Unknown Named Agents of
                                                                                                          I

          Federal Bureau a/Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                  ~ State or local officials (a§                1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation-ofa I y rights, privileges, or immunities
                                                                                                              •
                                                                                                                        secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. ]fyouI
                                                                                         are suing under section  1983,  what
                     federal constitutional or statutory right(s) do you claim isllare being violated by state or local officials?                                      _
                                                                    ~                                                                                          r~ 8a...h:
                       1-½. n shls ~= \)
                                        •                                       -


                                                                    I e, \a_-\e&-
                                                                                             ,


                                                                                             ~· ~.
                                                                                                   _ •        l


                                                                                                                  $2Xoal~~
                                                                                                                      .   -   •    -   t   s~a..u HecJ.
                                                                                                                                                -to J.v
                                                                                                                                                          on
                                                                                                                                                          ""-t~t
                  ){g, r      isk-ls 1a _:'fl-•<td.. ~ _J)'le \- ,                               +r:al,se, I{~      a/\.e !L\ ~ ~ '<>
                                           u) e.Ae_._ V r ct0--+ed.                                      ~ ·~)(eS a€ ~ ::C RS,
          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional rigl;it(s) do yob claim is/are being violated by federal
                     officials?~    ~ - r e l oP Com.;,ssi~e1s _(cu \d- --lo Q&.d r-e~ ~Le_
                        vLDUSes --·
                       ,..., L -             r'   -D       - rl .· L:, r-cc....,~•\V\e__~ ?na........:Je10(YL
                                       ..J- "'Q.C:.e.cl c::\ ~ La...d\.. ' 'v,
                               _    •      ~ •    _        .   ,{1-t ,J .._)t,LI\€.. / z_o\g') l,L~ Zc0Jage3of~.
                                                               0
                                                                                         •


                      -p~c.-hec..K.s: \ t'\ _+he _Y'hc::,i'l: ' 1)116 '_ r4h.cJ.~, ,:C. lDCL~ ,o--\?e.-<:=L""t-
                         0/}'\..ol F\ 05, 31 Z<:> lg" ~ 5<Yt- :.s            . (cei- ol i ~ec_--\ ed- ()'\.Q. -\o
                       -lhe,l~+1on ~lle~)Lo.-v                                               ~~~'fhl~ NW 4~ c u ~
Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




           D.         Section 1983 allows defendants to be found liable only wAen they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any St~te or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, ei.plain
                                                                                 I
                                                                                        how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




m.       Statement of Claim
                                                                                     I
         State as briefly as possible the facts of your case. Describe how edch defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all r6levant events. You may wish to include
         further details such as the names of other persons involved in the +ents giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.           Where did the events giving rise to your claim(s) occur?



                                                                                IL       15 Cu--- \oS   Gf~<!.L w/4 o id.12«_<?..,
                  ::r=       s:pe.0J <c-.d!.Jl_::i e rkred                       a.5 °·1J     a b u. s eS·
         B.          What date and approximate time did the events giving risb to your claim(s) occur?
I
      Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 5 of 6
..,
      Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non Prisoner)



      IV.      Injuries

               If you sustained injuries related to the events alleged above, descri ,e your injuries and state what medical
               treatment, if any, you required and did or did not receive.

                 :I         hCL<J.i<.J beer\_ S.\) ~{e ,- l n5                                       ~ ~                   fY\   ';> )e.--ft-   oJ-fY\.,)
                       lµ/       Se...'-'~-re              Sy CLS           l(y\   S.    k~ ~               ~ou~\                 b YRO K\Ot.s.I
                        Co \\ e>tu i () .9 'be.·,~                              Se"-/...A.J      a.JlJl~I        Q..'S.s:c,.....\,L. \-\e..dl o...rl:
                                                                                                                                 _
                         ~~-n                           -\-\-ea.... \-L\1        S~ s--\,ep-1~. 1. '1.u...."I.Q_ n.e~lJL...°' so{~
                            ()                                      \     - \      .    ,-n       /:' \:)       CJ $e...S <:n .$ \'Yl. G   ~    0~ •
                          -;-· , ~ -                __j
                                               o;:1'\        S   \J tJ s;--ru"'- ~                '-"--'                                                •
                            ti-11,
                            • :::J
                                        \ • r-
                                          '"' e
                                                        h o.5     .
                                                               c.t.-\'--r...3~
                                                                               ~-
                                                                                . o
                                                                                    · s-\~,a-.\-) ol(S.Qj
                                                                                                        .
                                                                                                                  pf, r1'=.J
                              J-~~ n es, :i=: aJ.50 .~ a.s: Se\J.Q.. "t-e\~ _'- Y\~ \? \-e d.. ~ ,
                               tt.i C'L.,')'\_'i "})a:..o4.__ , , ~ s1-lj ~e._. -\-c ke.\l~ l.fay- -rem?u ~
                              yv~ bus C ~r-d-' -r Su~€\ 4're«-l .$2L~,~ 1'1\-I st--a.,~ "e~.,)

      V.       Relief
                                    a, () Ck
                                                        ~-                      t' Q\ n S: '                l
                                                           $\-Lt±eA. £ \"""C ml e 'i--CJ1-.l-l.--O-,L_ a..-..\-l ~ r-,e.cJ. ~


               State briefly what you want the court to do for you. Make no legal guments. Do.not cite any cases or statutes.
               If requesting money damages, include the amounts of any actual dbnages and/or punitive damages claimed for
               the acts alleged. Explain the basis for these claims.  ·          I

                         ::C-~             a__S k_;         r1.~        +o,
                                                                ~ \O<D ~\ l \ ,en olo \ lect-s1
                            ·10 0t...S.<2_. So\ e~ <Y n ,~~ oo....\-"d.. n,/J C cu;.IY\----\j
                                               •
                              Q...DY\"'\. , SS , OY\ e.-,s
                                                              ·                       7 Dt,
                                                               Vl~~• 11.I · -po \-,c.e_     r.r ie,e.v-~
                              . S€5f-0 ~\ ~ _&t_S.S.CUA.\.\ VYl e.. a..n~ mc.J(..e, 01'1--9© '-~
                                S Vb l-\-\-e_ +h "e.~-4:.s. LOhe() ~ h ea__cA... +o Do\ -pki ,J
                                     rLC{_'l l --b c..~-\-cJ11 4-ke bu-s l ~ o \-d..e ;- -l-o
                             _ \' ~e...- in. \"Y\5 \,'--:o W\..Q.,                                   wy )~
                                                                                   ~ h-, \c:9-.."""~" •  ,;
                                 l ke__ b \ ee,_,k:., M-3 \-\e.4\- ~ -, h ~ u                                     ? \C,L<l~ LO/
                                                                                                                        'r a_\'\. CJ1,

                                 \~ ~h.r~                        c.h i bl 're.."'         J ..,h.eJb _b \oC!..-l ~\ \ ~
                                                                                                            I




                                                                                                                                                            Page 5 of 6
Case 1:19-cv-24328-KMM Document 1 Entered on FLSD Docket 10/21/2019 Page 6 of 6

Pro Se 15 (Rev. 12/16) Com taint for Violation of Civil Ri hts (Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an imp~oper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) isI
                                                                                   supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existtng law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have tevidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the comi:ilaint otherwise complies with the
         requirements of Rule 11.



         A.         · For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current ad&ess on file with the Clerk's Office may result
                     in.the dismissal ofmy case.                               I
                     Date of signing:              (Jc_A0 \per                  2-oJ 2-0 'J
                     Signature of Plaintiff
                     Printed Name of Plaintiff
                                                               P~                       \) I
                                                                                               i   0.-,c__,




         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                                 City                         State   Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                                 Page 6 of 6
